Judgment, Supreme Court, New York County, entered on January 25, 1974, dismissing the petition, unanimously reversed, on the law, without costs and without disbursements, and vacated, and respondents are directed to grant petitioner a new promotional examination. Petitioner, a battalion chief in the New York City Fire Department, took “ Special Military Examination No. 2 ” while he was in the armed forces. The examination was for promotion to the position of Deputy Chief. He challenges the fairness of the examination because of illegibility of portions of it. In fact, 14 of the 100 multiple choice questions were blurred or illegible as well as one essay question. No other legible examination paper was available and the examination had to be completed within a stipulated time period. On the basis of the record, it would appear that the numerous blurred or illegible examination questions contributed substantially to the petitioner’s failure to pass the examination. In the light of this fact, he is entitled to take the examination anew. Concur — Markewich, J. P., Murphy, Tilzer and Lane, JJ.